                     1     KEITH A. JACOBY, Bar No. 150233
                           kjacoby@littler.com
                     2     LITTLER MENDELSON, P.C.
                           2049 Century Park East, 5th Floor
                     3     Los Angeles, CA 90067.3107
                           Telephone:    310.553.0308
                     4     Facsimile:    310.553.5583

                     5     GREGORY G. ISKANDER, Bar No. 200215
                           giskander@littler.com
                     6     LITTLER MENDELSON, P.C.
                           Treat Towers
                     7     1255 Treat Boulevard, Suite 600
                           Walnut Creek, CA 94597
                     8     Telephone:    925.932.2468
                           Facsimile:    925.946.9809
                     9
                           SOPHIA BEHNIA, Bar No. 289318
                   10      sbehnia@littler.com
                           PERRY K. MISKA, JR, Bar No. 299129
                   11      pmiska@littler.com
                           LITTLER MENDELSON, P.C.
                   12      333 Bush Street, 34th Floor
                           San Francisco, California 94104
                   13      Telephone:     415.433.1940
                           Facsimile:     415.399.8490
                   14

                   15      Attorneys for Defendant
                           T-MOBILE USA, INC.
                   16
                                                           UNITED STATES DISTRICT COURT
                   17
                                                           EASTERN DISTRICT OF CALIFORNIA
                   18

                   19
                                                                                                ____
                                                                         Case No. 1:17-cv-00339-DAD-JLT
                           EMMANUEL SALGADO, on behalf of
                   20      himself and all others similarly situated,
                                                                         JOINT STIPULATION EXTENDING
                   21                         Plaintiff,                 PAGE LIMITATION FOR DEFENDANT’S
                                                                         OPPOSITION TO PLAINTIFF’S MOTION
                   22      v.                                            FOR CLASS CERTIFICATION AND
                                                                         PLAINTIFF’S REPLY BRIEF AND
                   23      T-MOBILE USA, INC., a Delaware                [PROPOSED] ORDER
                           corporation; and DOES 1 to 100, inclusive,
                   24                                                    (Doc. 33)
                                              Defendant.
                   25

                   26
                   27

                   28
LITTLER MENDELSON, P.C.                                                        JOINT STIPULATION EXTENDING PAGE
       Treat Towers
    1255 Treat Boulevard   CASE NO. 1:17-CV-00339-DAD-JLT                      LIMIT FOR DEFT’S OPPOSITION AND PL’S
         Suite 600
  Walnut Creek, CA 94597
                                                                               REPLY BRIEFS AND [PROPOSED] ORDER
       925.932.2468
                     1            Subject to the approval of this Court, Plaintiff EMMANUEL SALGADO and Defendant
                     2     T-MOBILE USA, INC., through their undersigned counsel, hereby stipulate pursuant to Local Rule

                     3     143 as follows:

                     4            1.        Parties have agreed to a stipulation that Plaintiff and Defendant shall have a short ten

                     5     page extension on Defendant’s Opposition to Plaintiff’s Motion for Class Certification, and Plaintiff’s

                     6     Reply Brief in Support of his Motion for Class Certification. Accordingly, Defendant may be

                     7     permitted to file an Opposition to Plaintiff’s Motion for Class Certification in excess of the existing

                     8     page limit, as provided by the Court’s August 28, 2017 Scheduling Order (Dkt. No. 23), up to 40 pages

                     9     in length, exclusive of the caption page, table of contents, table of authorities and supporting

                   10      documents. Plaintiff likewise may be permitted to file a Reply Brief in Support of his Motion for

                   11      Class Certification in excess of the existing page limit, as provided by the Court’s August 28, 2017

                   12      Scheduling Order (Dkt. No. 23), up to 25 pages in length, exclusive of the caption page, table of

                   13      contents, table of authorizes and supporting documents.

                   14             2.        Good cause exists for granting this stipulation. While the parties appreciate the

                   15      importance of brevity, the parties will be contesting and analyzing the Federal Rules of Civil

                   16      Procedure, Rule 23(a) factors of commonality, typicality, adequacy, all of the Rule 23(b) factors
                   17      (including predominance and superiority), Plaintiff’s proposed trial management plan, and numerous

                   18      factual and credibility issues of the case. Thus, the additional ten pages are necessary to allow the

                   19      parties to respond fully and adequately address all of these issues and arguments.

                   20             3.        The parties have agreed to a mutual ten page extension of the Memorandum of Points

                   21      and Authorities in Opposition to Plaintiff’s Motion for Class Certification, and the Memorandum of

                   22      Points and Authorities In Support of Plaintiff’s Reply Brief in Support of Plaintiff’s Motion for Class

                   23      Certification.

                   24             IT IS SO STIPULATED.

                   25      ///

                   26      ///
                   27      ///

                   28      ///
LITTLER MENDELSON, P.C.                                                                JOINT STIPULATION EXTENDING PAGE
       Treat Towers
    1255 Treat Boulevard    CASE NO. 1:17-CV-00339-DAD-JLT                    2.       LIMIT FOR DEFT’S OPPOSITION AND PL’S
         Suite 600
  Walnut Creek, CA 94597
                                                                                       REPLY BRIEFS AND [PROPOSED] ORDER
       925.932.2468
                     1     Dated: March 25, 2019                         LAW OFFICES OF KEVIN T. BARNES

                     2
                                                                         By:      /s/ Kevin T. Barnes
                     3                                                            Kevin T. Barnes, Esq.
                                                                                  Gregg Lander, Esq.
                     4                                                            Attorneys for Plaintiff
                                                                                  Emmanuel Salgado
                     5

                     6      Dated: March 25, 2019                          LITTLER MENDELSON, P.C.

                     7

                     8                                                     By: /s/ Perry Miska
                                                                              KEITH A. JACOBY
                     9                                                        GREGORY G. ISKANDER
                                                                              SOPHIA BEHNIA
                   10                                                         PERRY K. MISKA
                                                                              Littler Mendelson, P.C.
                   11                                                         Attorneys for Defendant
                                                                              T-MOBILE USA, INC.
                   12
                                                                  [PROPOSED] ORDER
                   13

                   14                     The Court will grant the stipulation to allow the parties to exceed the page limitations
                   15      for the opposition to the motion for class certification (up to 40 pages) and the reply (up to 25
                   16      pages). However, counsel SHALL make best efforts to edit the briefs, so they are concise, with no
                   17      repetition or needless block quotes. They are reminded that often, more is not better; it is just more.
                   18

                   19      IT IS SO ORDERED.

                   20         Dated:     March 28, 2019                               /s/ Jennifer L. Thurston
                                                                               UNITED STATES MAGISTRATE JUDGE
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLER MENDELSON, P.C.                                                               JOINT STIPULATION EXTENDING PAGE
       Treat Towers
    1255 Treat Boulevard    CASE NO. 1:17-CV-00339-DAD-JLT                   3.       LIMIT FOR DEFT’S OPPOSITION AND PL’S
         Suite 600
  Walnut Creek, CA 94597
                                                                                      REPLY BRIEFS AND [PROPOSED] ORDER
       925.932.2468
